DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 1/5/22.
3.    Claim 1 has been amended. Claims 1 – 7 are pending.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 15 of U.S. Patent No. 10134239 (Park) in view of Knysz (US 20130018960/ US-provisional-application US 61507884) and further in view of Kudo (US 20090270182).
6.	Regarding claim 1, Park teach the invention substantially as disclosed:

claim 1 of the present application
claim 1 of Park (US 10134239)
1. A method for providing a game through a connection with a challenge opponent, performed by a game service platform server managing a plurality of games in connection with a plurality of game servers, the method comprising:

 receiving challenge game selection information and challenge opponent request information regarding a challenge applicant over a communication network from a first terminal associated with the challenge applicant, 


wherein the challenge opponent request information is generated by shaking the first terminal by the challenge opponent; 

searching at least one challenge opponent candidates who have installed at least one of the plurality of games 

and is shaking a second terminal simultaneously with the shaking of the first terminal based on the game selection information and the challenge opponent request information to transmit the challenge opponent candidates to the first terminal; receiving, from the first terminal, the challenge opponent selecting one of the challenge opponent candidates; transmitting a challenge request to the second terminal of the selected challenge candidate; 

setting the selected challenge candidate to the challenge opponent in response to receiving challenge acceptance information from the second terminal; 

transmitting game progress situations of the challenge applicant and the challenge opponent to terminals of the challenge applicant and the challenge opponent in real time, --2--Application No.: 16/163,221 Reply dated January 5, 2022 Response to Office Action of October 22, 2021 

wherein: the first terminal and the second terminal are configured to execute the selected challenge game through the game service platform server and provide the challenge opponent request information and the challenge acceptance information through the game service platform, respectively; the game service platform server is configured to process log-in for each and all of the plurality of games in association with the plurality of game servers providing the first terminal and second terminal with a computer program and information related to the each of the plurality of games, and integrate and manage information related to the plurality of games; 
each of the plurality of game servers provides one of the plurality of games, which is different from another one of the plurality of games provided by the other game servers, through the game service platform server; 






and for the provided game,  the game server calculates a game progress time and a limitation time of users through connection with the first and second terminals associated with the users, and provides a calculation result in a time unit based on the calculated game progress time to the first and second terminals.
1. A method for providing a game through a connection with a challenge opponent, performed by a game service platform server managing a plurality of games, the method comprising: 


receiving challenge game selection information and challenge opponent request information regarding a challenge applicant over a communication network from a first terminal associated with the challenge applicant; 






searching and recommending other users positioned in the vicinity of the challenge applicant as the challenge opponents in response to the game selection information and challenge opponent request information by simultaneously shaking the first terminal by the challenge applicant and terminals of the other users positioned in the vicinity of the challenge applicant; transmitting challenge application information to a second terminal selected from the shaken terminals of the other users positioned in the vicinity of the challenge applicant, which is a terminal of at least one member specified based on a user selection; 

setting a member accepting a challenge to the challenge opponent based on challenge acceptance information received from the second terminal; 

transmitting game progress situations of the challenge applicant and the challenge opponent to terminals of the challenge applicant and the challenge opponent in real time; 




and transmitting the game progress situations and challenge results to a social network service (SNS) server interconnected with the game service platform, wherein: the first terminal and the second terminal are configured to execute a game service platform for managing the plurality of games and provide the challenge opponent request information and the challenge acceptance information through the game service platform, respectively; the game service platform server provides the first terminal with a user interface for selecting one of a plurality of stored search methods for searching a plurality of challenge opponent candidates and selecting the challenge opponent from the plurality of challenge opponent candidates; 



and the plurality of stored search methods comprises searching game friends registered by the challenge applicant and displaying a list of the search result as the challenge opponent candidates.

7.	Park fails to explicitly disclose the following limitations:
wherein the challenge opponent request information is generated by shaking the first terminal by the challenge opponent; 
Knysz teaches:
Wherein an event (the event of the challenge opponent request information) is generated by shaking the first terminal by a user (i.e. the challenge opponent) (paragraph 222; paragraph 222 teaches Synchronous events could include shaking your phones (i.e. the phones include the first terminal of the user) at the same time);
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Park in view of Knysz to include the aforementioned method in order to achieve the predictable result of simplifying the function of connecting/grouping two gaming terminals together (i.e. by implementing the phone/device shaking method).
The combination Park and Knysz fail to explicitly disclose the following limitations:
and for the provided game, the game server calculates a game progress time and a limitation time of users through connection with the first and second terminals associated with the users, and provides a calculation result in a time unit based on the calculated game progress time to the first and second terminals.
Kudo teaches:
and for the provided game, the game server (i.e. server 104) calculates a game progress time (i.e. the elapsed time described in paragraph 60) and a limitation time (time limit described in paragraph 59) of users through connection with the first and second terminals (i.e. a personal computer 108 and a home game machine 110) associated with the users, and provides a calculation result in a time unit (i.e. a time limit guidance image 58 indicating a remaining time (in seconds) of the time limit) based on the calculated game progress time to the first and second terminals (i.e. a personal computer 108 and a home game machine 110) (FIG. 8 and paragraphs 59, 60 and 76; paragraph 59 teaches that a time limit guidance image 58 indicating a remaining time (in seconds) of the time limit calculated by dividing a value of the variable t by 60 is displayed on the duel screen 50).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Park and Knysz in view of Kudo to include the aforementioned method in order to achieve the predictable result of improved player interest and excitement (i.e. by implementing a limitation time in a gaming system).
8. 	Claims 2 - 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 15 of U.S. Patent No. 10134239 (Park). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1 and 3 – 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weingardt (US 20080113815) and in view of KIM (US 20080070696) and in view of Beatty (US 20050282628) and further in view of 
Kudo (US 20090270182) and further in view of Knysz (US 20130018960/ US-provisional-application US 61507884).
10.	Regarding claim 1, Weingardt discloses a method for providing a game through a connection with a challenge opponent, performed by a game service platform server (i.e. a master server) managing a plurality of games in connection with a plurality of game servers (the plurality of game servers described in paragraph 28), the method comprising (abstract and paragraphs 28 and 49 and claim 4 and FIG. 8; A plurality of players of at least one electronic game (i.e. a plurality of games described in paragraph 49 and claim 4; the examiner is interpreting each game type of a plurality of selectable game types described in paragraph 49 and shown in FIG. 8 as an individual game, which means that plurality of individual games are selectable) are enabled to play the game over a network):
receiving challenge game selection information and challenge opponent request information (i.e. challenge criteria) regarding a challenge applicant over a communication network from a first terminal associated with the challenge applicant ((abstract; paragraph 49 and FIG. 9 and 10; the network (i.e. the network described in abstract) will perform an issuance an immediate challenge (i.e. the immediate challenge described in paragraph 49)); 
searching at least one challenge opponent candidates based on the game selection information (i.e. information related to selecting the game type described in paragraph 49) and the challenge opponent request information (i.e. challenge criteria) to transmit the challenge opponent candidates to the first terminal (paragraph 49); 
receiving, from the first terminal, the challenge opponent selecting one of the challenge opponent candidates (paragraph 50; The challenging player selects one or more players by checking the box next to their data); 
transmitting a challenge request to a second terminal of the selected challenge candidate (i.e. a second personal computer) (paragraphs 28 and 50); and 
setting the selected challenge candidate to the challenge opponent in response to receiving challenge acceptance information from the second terminal (i.e. the player is available and accepts) (paragraph 50); and
transmitting game progress situations of the challenge applicant and the challenge opponent to terminals of the challenge applicant and the challenge opponent in real time wherein (abstract and paragraphs 7 and 52; enabling play of the electronic game over the network by the challenger against the defender):
the first terminal and the second terminal are configured to execute the selected challenge game (i.e. the first terminal and the second terminal can execute/use/carry out the selected challenge game described in paragraph 49) through the game service platform server (i.e. the master server described in paragraph 28) for managing the plurality of games and provide the challenge opponent request information and the challenge acceptance information through the game service platform, 38respectively (i.e. the master server/the game service platform server will schedule matches and control the game servers as shown in FIG. 8) (paragraphs 7, 28 and 49 and FIG. 8)
the game service platform server (i.e. the master server described in paragraph 28) is in association with the plurality of game servers (paragraphs 28 and FIG. 8).
the game service platform server integrate and manage information related to the plurality of games (i.e. the plurality of games described in paragraph 49) (paragraphs 28 and 49 and FIG. 8; Master server will schedule matches and control the game servers as shown in FIG. 8).
Weingardt fails to explicitly disclose the following limitations:
the at least one challenge opponent candidates is challenge opponent candidates who have installed at least one of the plurality of games
the game service platform server is configured to process log-in for each and all the plurality of games in association with a game server providing the first terminal and second terminal with a computer program and information related to the each of the plurality of games.
KIM teaches:
the at least one challenge opponent candidates is challenge opponent candidates who have installed at least one of the plurality of games (i.e. a variety of multi-access online games (i.e. "Diablo" and "World of Warcraft" from Blizzard, "Lineage" from NCsoft, and "Ultima Online" from ORIGIN, etc) described in paragraphs 8 and 33) (paragraphs 8, 16 and 33)
the game service platform server (i.e. authentication server 100) is configured to process log-in for each and all the plurality of games (i.e. a variety of multi-access online games described in paragraphs 8 and 33) in association with a game server (i.e. the game server 102) providing the first terminal and second terminal with a computer program (i.e. the computer program described in paragraphs 16, 17 and 33) and information (i.e. status information described in paragraph 33) related to the each of the plurality of games (i.e. a variety of multi-access online games described in paragraphs 8 and 33) (FIG. 1 and paragraphs 8, 16, 17, 33, 39 and 43).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Weingardt in view of KIM to include the aforementioned method in order to achieve the predictable result of enhancing the security level of a gaming network (i.e. by separating the game service platform server and the game server).
The combination of Weingardt and KIM fail to explicitly disclose the following limitations:
and each of the plurality of game servers provides one of the plurality games, which is different from another one of the plurality of games provided by the other game servers, through the game service platform server.
Beatty teaches:
and each of the plurality of game servers provides one of the plurality games, which is different from another one of the plurality of games provided by the other game servers, through the game service platform server (i.e. the servers in the central site network 50 as shown in FIG. 3) (paragraph 16 and claim 1 and FIG. 3 and 4; each progressive server is dedicated to one (single) game to providing one of a plurality of progressive games).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Weingardt and KIM in view of Beatty to include the aforementioned method in order to achieve the predictable result of improving the operational efficiency of a gaming network (i.e. by providing a dedicated server for each of the plurality of games offered/provided by the gaming network.
The combination of Weingardt, KIM and Beatty fail to explicitly disclose the following limitations:
and for the provided game, the game server calculates a game progress time and a limitation time of users through connection with the first and second terminals associated with the users, and provides a calculation result in a time unit based on the calculated game progress time to the first and second terminals.
Kudo teaches:
and for the provided game, the game server (i.e. server 104) calculates a game progress time (i.e. the elapsed time described in paragraph 60) and a limitation time (time limit described in paragraph 59) of users through connection with the first and second terminals (i.e. a personal computer 108 and a home game machine 110) associated with the users, and provides a calculation result in a time unit (i.e. a time limit guidance image 58 indicating a remaining time (in seconds) of the time limit) based on the calculated game progress time to the first and second terminals (i.e. a personal computer 108 and a home game machine 110) (FIG. 8 and paragraphs 59, 60 and 76; paragraph 59 teaches that a time limit guidance image 58 indicating a remaining time (in seconds) of the time limit calculated by dividing a value of the variable t by 60 is displayed on the duel screen 50).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Weingardt, KIM and Beatty in view of Kudo to include the aforementioned method in order to achieve the predictable result of improved player interest and excitement (i.e. by implementing a limitation time in a gaming system).
The combination of Weingardt, KIM, Beatty and Kudo fail to explicitly disclose the following limitations:
wherein the challenge opponent request information is generated by shaking the first terminal by the challenge opponent; 
“searching at least one challenge opponent candidates who have installed at least one of the plurality of games and” is shaking a second terminal simultaneously with the shaking of the first terminal 
Knysz teaches:
Wherein an event (the event of the challenge opponent request information) is generated by shaking the first terminal by a user (i.e. the challenge opponent) (paragraph 222; paragraph 222 teaches Synchronous events could include shaking your phones (i.e. the phones include the first terminal of the user) at the same time);
Perform a function (i.e. the function of searching at least one challenge opponent candidates) wherein the second user (i.e. at least one challenge opponent candidates) is shaking a second terminal simultaneously with the shaking of the first terminal (paragraph 222; paragraph 222 teaches Synchronous events could include shaking your phones at the same time the servers would be able to determine that the two devices wish to join groups, and the new client device would be informed of to join) 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Weingardt, KIM, Beatty and Kudo in view of Knysz to include the aforementioned method in order to achieve the predictable result of simplifying the function of connecting/grouping two gaming terminals together (i.e. by implementing the phone/device shaking method).
11.	Regarding claim 3, Weingardt also discloses:
receiving challenge period information (i.e. game time) of the first terminal (i.e. challenger’s terminal/personal computers described in paragraph 28) (paragraphs 28 and 52); and 
determining a game end point in time (i.e. the time associated the end of the game described in paragraph 52 related to the game time described in paragraph 52) based on the challenge period information (i.e. game time) described in paragraph 52) (paragraph 52).
12.	Regarding claim 4, Weingardt also discloses in the searching at least one of the members (i.e. at least one of the installing at least one of the plurality of games taught by KIM) managed by the game service platform server as the challenge opponent candidates (abstract and paragraph 49), selection information regarding one of search methods for a plurality of challenge opponent candidates is received from the first terminal, and the challenge opponent candidates are searched by the selected search method (i.e. the search method of searching challenge opponent candidates by “max level difference” shown in FIG. 1) (FIG. 1 and paragraph 47).
13.	Regarding claim 5, Weingardt also discloses the search method for a plurality of challenge opponent candidates is a method of searching members to be challenge opponent candidates whose game record information differs from game record information of the challenge applicant within a range (i.e. a range that is defined in the “max level difference” shown in FIG. 1) (FIG. 1 and paragraph 47)
14.	Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weingardt (US 20080113815) and in view of KIM (US 20080070696) and in view of Beatty (US 20050282628) and in view of 
Kudo (US 20090270182) and in view of Knysz (US 20130018960) and further in view of Allen (US 20120202587).
15.	Regarding claim 2, the combination of Weingardt, KIM, Beatty, Kudo and Knysz teach the invention substantially as disclosed, but fail to teach the limitations of transmitting the game progress 2situations and challenge results to a social network service (SNS) server interconnected with the 3game service platform.
	Allen teaches transmitting the game progress situations and challenge results to a social network service (SNS) server (i.e. part 580 or 582) interconnected with the game service platform (i.e. the wagering game server 550) (FIG. 5 and paragraph 68; the wagering game server 550 provides communal game data to both the social network servers 580 and 582).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of the combination of Weingardt, Weingardt, KIM, Beatty, Kudo and Knysz in view of Allen to include the aforementioned method in order to achieve the predictable result of improving player's gaming experience (i.e. by allowing the player to interact with a social network while playing a game).
16.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weingardt (US 20080113815) and in view of KIM (US 20080070696) and in view of Beatty (US 20050282628) and in view of 
Kudo (US 20090270182) and in view of Knysz (US 20130018960) and further in view of Walsh (US 20110047237).
17.	Regarding claim 6, the combination of Weingardt, KIM, Beatty, Kudo and Knysz teach the invention substantially as disclosed, but fail to teach the limitation of the search method for a plurality of challenge 2opponent candidates is a method of searching members positioned within a range from a position 3of the first terminal as the challenge opponent candidates.
	Walsh teaches the search method for a plurality of challenge 2opponent candidates is a method of searching members positioned within a range from a position 3of the first terminal as the challenge opponent candidates (paragraph 51; i.e. identifying a subset containing only those persons having devices that are currently active and within five feet of the location of the first communications device 12).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of the combination of Weingardt, KIM, Beatty, Kudo and Knysz in view of Walsh to include the aforementioned method in order to achieve the predictable result of improving player’s interest in a game by allowing the player to play a game with local players (i.e. players in the first user’s vicinity).
18.	Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weingardt (US 20080113815) and in view of KIM (US 20080070696) and in view of Beatty (US 20050282628) and in view of 
Kudo (US 20090270182) and in view of Knysz (US 20130018960) and further in view of Rodriquez (US 20050070359)
19.	Regarding claim 7, the combination of Weingardt, KIM, Beatty, Kudo and Knysz teach the invention substantially as disclosed, but fail to teach the limitations of a method of searching friends registered by the challenge applicant as the challenge opponent candidates.
Rodriquez teaches a method of searching friends (i.e. searching friends on the user’s friend list described in paragraph 54) registered by the challenge applicant as the challenge opponent candidates (paragraph 54).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Weingardt, KIM, Beatty, Kudo and Knysz in view of Rodriquez to include the aforementioned method in order to achieve the predictable result of enhancing player's gaming experience (i.e. by allowing the player to search for players that is on his friend list).

Response to Arguments
20.	Regarding claims 1 – 7 (on Remarks, page 6), the applicant argues In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (the rejections were conclusory and there is no articulated reasoning to support the conclusion of obviousness), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, all the motivations used by the examiner are not conclusory. All the motivations used by the examiner can be found in the knowledge generally available to one of ordinary skill in the art.  
21.	Regarding claims 1 – 7, the applicant argues that the cited combination of references lack reasonable expectation of success, and the reference or references, when combined, does not disclose or suggest every claimed feature (Remarks, page 6).
	The examiner respectfully disagrees.
1)	Adding the gaming features KIM, Beatty and Kudo to the gaming system of Weingardt produces a gaming system with improved player interest and enhanced player gaming experience, hence a more successful gaming system, which means that the cited combination of references does not lack reasonable expectation of success,
2) the cited combination of references does disclose every claimed feature (see rejections above for details).
22.	Regarding claims 1 – 7, the applicant argues that the Kudo references fails to the limitations of “for the provided game, the game server calculates a game progress time and a limitation time of users through connection with the first and second terminals associated with the users, and provides the calculation result to the first and second terminals“ (Remarks, page 6).
	The examiner respectfully disagrees.
	Kudo teaches the aforementioned limitations (Please see FIG. 8 and paragraphs 59, 60 and 76 of the Kudo reference and the rejections above for details).
23.	Regarding claim 1 - 7, the applicant argues that the combination of Weingardt, KIM, Beatty and Kudo fail to teach the newly amended limitations of the claims (Remarks, pages 6 - 8).
	The examiner agrees. However, the new rejection of the combination of Weingardt, KIM, Beatty, Kudo and Knysz teach the newly amended limitations of the claims 1 – 7 (see rejection above for details).

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edelson (US 20120303415).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715